         Case 18-31161          Doc 40       Filed 10/15/19 Entered 10/15/19 13:59:24                         Desc Main
                                                Document Page 1 of 1

                                            United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE:    Brandon McClelland                                    )             Chapter 13
                                                                )             Case No. 18 B 31161
          Debtor(s)                                             )             Judge Deborah L. Thorne

                                                      Notice of Motion

    Brandon McClelland                                                        Debtor A ttorney: David M Siegel
    9330 S. Essex                                                             via Clerk's ECF noticing procedures
    Chicago, IL 60617


                                                                              >    Dirksen Federal Building
On November 06, 2019 at 9:00 am, I will appear at the location listed to      >    219 South Dearborn
the right, and present this motion.                                           >    Courtroom 613
                                                                              >    Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
methods indicated on or before Wednesday, October 16, 2019.                   /s/ MARILYN O. MARSHALL
                                                                              MARILYN O. MARSHALL, TRUSTEE

                          Motion to Dismiss Case for Failure to Make Plan Payments

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
[6], stating:

On November 05, 2018, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court
on March 20, 2019, for a term of 57 months with payments of $100.00.

The status of the debtor's plan is:   Current Month           Cash Due            Cash Received     Payment Default
                                            11                $1,300.00             $1,000.00          $300.00

A summary of the 12 most recent receipt items is set forth below:             Report Date: 10/15/2019
                                                                              Due Each Month: $100.00
                                                                              Next Pymt Due: 11/05/2019

    Date           Ref Num            Amount                              Date           Ref Num         Amount
12/17/2018              2083121         $150.00                       02/22/2019              273211       $150.00
03/25/2019               195114         $180.00                       04/22/2019               18298        $50.00
05/06/2019                18311          $50.00                       05/20/2019               18325        $50.00
07/01/2019                18373          $50.00                       07/15/2019               18402        $50.00
08/02/2019                18423          $50.00                       08/12/2019               18436        $50.00
08/26/2019                18455          $50.00                       10/07/2019              202139       $120.00

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

Office of the Chapter 13 Trustee                                              /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                            MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312)431-1300
